Citation Nr: 0915300	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  02-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1969 to May 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

A Travel Board hearing in front of the undersigned Veterans' 
Law Judge was held in April 2002.  A transcript of the 
hearing has been associated with the claim file.

In May 2006 the Board denied the Veteran's claim for a 
compensable rating for hemorrhoids.  In October 2006, the 
Court of Appeals for Veterans Claims (Court), pursuant to a 
Joint Motion for Remand, vacated the Board's decision and 
remanded the case for readjudication.  

In March 2007 the Board denied the Veteran's claim for a 
compensable rating for hemorrhoids.  In May 2008 the Court, 
pursuant to a Joint Motion for Remand, vacated the Board's 
decision and remanded the claim for readjudication.


FINDING OF FACT

Hemorrhoids are manifested by complaints of intermittent 
flares with pain, swelling and bleeding, with objective 
evidence of large but not thrombotic hemorrhoids; he is not 
shown to have hemorrhoids with secondary anemia, or with 
fissures.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for 
hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The issue of the evaluation to be assigned the now service-
connected hemorrhoids is a "downstream" issue.  VCAA notice 
is triggered by receipt of the claim, or application, for 
benefits.  38 U.S.C.A. § 5103(a).  In Wilson v. Mansfield, 
506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) stated that section 
5103 (a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  Additional notice is 
not required.  See Dingess/Hartman v. Nicholson, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO 
provided the appellant with pre-adjudication notice with 
regard to service connection for hemorrhoids in a July 2002 
letter that informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.   

The Board notes that preadjudication notice did not include 
all five Dingess elements; notice was not given as to how 
disability ratings are derived or as to the effective date 
for award.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  To do this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  In this case, while there may have been notice errors 
which may be presumed prejudicial, the Board finds that the 
essential fairness of the adjudication has not been affected 
and therefore any presumption of prejudice is rebutted.  The 
rating criteria were provided to the Veteran in the September 
2003 Statement of the Case.  With regard to the effective 
date, in light of the decision below, the RO will assign an 
effective date of which the Veteran will be notified.  
Moreover, the Board finds that the Veteran had actual 
knowledge of what was needed for a higher disability rating.  
This was reflected in his various statements and in his 
testimony before the undersigned in September 2005.  He has 
had experienced representation throughout the course of the 
appeal.  The Veteran is not prejudiced by the Board's 
proceeding to decision.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Service 
medical records and outpatient medical records have been 
obtained.  The Veteran was afforded VA examinations.  He also 
was afforded the opportunity to testify at a Travel Board 
hearing.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).
Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The 
VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected hemorrhoids are currently 
rated at zero percent disabling under Diagnostic Code 7336.  
Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Mild or moderate hemorrhoids are rated 
noncompensably (zero percent) disabling.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).

Sphincter control impairments of the rectum and anus are 
rated under Diagnostic Code 7332.  A 10 percent rating is 
appropriate if the impairment is manifested by constant 
slight or occasional moderate leakage, and a 30 percent 
rating is appropriate if there are occasional involuntary 
bowel movements that necessitate the wearing of a pad.  A 60 
percent rating is appropriate if the impairment is manifested 
by extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is appropriate if there is a 
complete loss of sphincter control . 38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2008).

Based upon the symptomatology of the Veteran's hemorrhoids, 
as outlined below, the Board does not find that consideration 
of any other diagnostic codes in the schedule for rating 
disorders of the digestive system is warranted.  See 38 
C.F.R. § 4.114.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993)

At a VA examination of February 2003 the Veteran stated that 
he sometimes used a Sitz bath or creams to help with his 
hemorrhoids.  He commented that they would flare-up every 
other day or third day; these flare-ups would last several 
days.  He denied much bleeding over the past year, although 
he noted leakage of fecal material on his underwear.  There 
had been no fistulas or abscesses.  The rectal examination 
showed two large hemorrhoids that were about a centimeter in 
size.  There was no evidence of bleeding, fistulas or 
abscesses and the sphincter tone was good.

Outpatient treatment records of February 2004 noted the 
Veteran had a history of chronic hemorrhoids.  He complained 
of recurrent hemorrhoidal swelling and mild red blood pre 
rectum (brpr); he denied any melena.  Digital rectal 
examination was deferred in view of acute hemorrhoidal 
swelling.  

At a VA examination of April 2004 the Veteran complained of 
intermittent protruding and painful hemorrhoids, which would 
sometimes bleed (some blood on the toilet paper or mixed with 
the stool).  Reference was made to a 1985 hemorrhoidectomy.  
He had very small external hemorrhoids and palpable internal 
hemorrhoids. His sphincter tone was good.  There were no 
fistulas or abscesses.  He had not had any significant blood 
loss resulting in anemia (rather, polycythemia had been 
found).  He noted having very little relief with 
suppositories or ointments, and he did not want to have 
surgery.

The Veteran testified before the undersigned at a personal 
hearing at the RO in September 2005.  He stated that he did 
not know if the size of the hemorrhoids had been measured at 
the time of the April 2004 VA examination.  He stated that he 
had daily bleeding and inflammation, as well as pain.  He 
testified one time his hemorrhoids were the size of a golf 
ball.  Finally, he testified that the condition of his 
hemorrhoids depends on many things including his diet, but 
that he has daily problems with his hemorrhoids.  

After a careful review of the evidence of the record, the 
Board finds that the Veteran's disability more nearly 
approximates a 10 percent evaluation.

Throughout the appeal period the Veteran's hemorrhoids have 
been found to be large, at time measuring a centimeter in 
size, with occasional fecal leakage and rectal bleeding, and 
with pain and flare ups every other day or third day lasting 
several days.  Moreover, there has been evidence of daily 
problems with the hemorrhoids.  The symptomatology described 
more nearly approximates the criteria of a 10 percent rating.

The Board is aware that at the most recent VA examination of 
April 2004 the Veteran was noted to have small external 
hemorrhoids and palpable internal hemorrhoids.  However, 
significantly, just two months prior to the examination, in 
February 2004, outpatient treatment records showed that a 
digital rectal examination was deferred due to acute swelling 
of the hemorrhoids.  Therefore, the Board finds that the 
evidence is consistent with the Veteran's allegations of 
intermittent protruding hemorrhoids and frequent flare ups.  
While there may be evidence that the Veteran's hemorrhoids 
were small during the latest examination, the overall 
symptomatology most nearly approximates a 10 percent 
evaluation.

However, in the absence of evidence of hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures, the criteria for the next higher rating, 20 
percent, under Diagnostic Coded 7336 have not been met. 

Furthermore, the Board has considered all other potentially 
applicable rating criteria, including Diagnostic Code 7332, 
and finds that an evaluation in excess of 10 percent is not 
warranted under any other Diagnostic Code.  Sphincter tone 
has consistently been normal on examinations.  While at the 
VA examination of February 2003 the Veteran reported noting 
fecal leakage on his underwear, there is no evidence of 
occasional involuntary bowel movements that necessitate 
wearing of a pad.  In the absence of such evidence, a higher 
evaluation under Diagnostic Code 7332 cannot be granted.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Veteran has not noted any marked 
interference with his employment due to hemorrhoids nor has 
he alleged unusual symptoms that are not contemplated by the 
schedular criteria.  Hence, referral for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2008) is not warranted.





	(CONTINUED ON NEXT PAGE)




ORDER

A 10 percent rating for hemorrhoids is granted subject to the 
law and regulations governing the award of monetary benefits. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


